Opinion by
Orlady, J.,
This is an appeal from the refusal of the Court of Common Pleas to allow an appeal from the judgment *299entered in favor of the plaintiff and against the defendant in the county court of Allegheny County. The case was carefully tried in the county court by able counsel; the conflicting testimony was submitted in an adequate charge to a jury, and the verdict returned was sustained by the court in banc, on hearing of a motion for a new trial and for judgment non -obstante veredicto. The petition for allowance of an appeal was twice carefully considered by the Court of Common Pleas, and the petition refused. No unusual proposition is involved, and the verdict was warranted under the disputed facts which were special to the case. We feel that another trial would reasonably result in a like verdict, and the order made by the Court of Common Pleas is affirmed.